Citation Nr: 0942052	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  02-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973 and from July 1981 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Houston, Texas RO.  
A transcript of the hearing is of record.

In October 2008, the Board remanded this matter to RO to 
notify the Veteran of alternative evidence he may submit to 
support his personal assault stressors.   After accomplishing 
the requested action to the extent possible, the RO continued 
the denial of the claim (as reflected in the April 2009 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a review of the record shows that this issue 
must be remanded for additional development.  

The June 2002 VA examination reveals that the Veteran applied 
for Social Security Disability in 1992, but was denied.  
During the examination, he indicated that he had reapplied 
for disability benefits.  Where VA has actual notice of the 
existence of records held by SSA, which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  The Court of Appeals for Veterans Claims 
(Court) explained that even where the decision awarding SSA 
benefits was made years before a current claim, the records 
held by SSA may continue to have relevance, as SSA is 
obligated to discontinue disability benefits based on a 
change in a recipient's employability status, and SSA 
conducts periodic examinations to determine the employability 
status of recipients.  Murincsak, 2 Vet. App. at 371.  In 
addition, the duty to assist a claimant in obtaining records 
held by SSA is not limited to issues involving 
unemployability status or severity of service-connected 
disorders, but extends to claims for service connection.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
held that SSA records could not be unilaterally deemed 
irrelevant by VA because the possibility that such records 
contain relevant evidence pertaining to etiology cannot be 
foreclosed absent a review of these records.  Id. at 187-88.  
In the present case, it is not clear whether the veteran's 
outstanding SSA records contain evidence pertaining to his 
claims on appeal.  However, since there is no indication to 
the contrary, the Board concludes that a remand is necessary 
to obtain any SSA disability determination and records 
associated with the determination.

Furthermore, the record indicates that the RO did not attempt 
to obtain the Veteran's service treatment records for the 
Veteran's service between March 1971 and March 1973.  The 
Veteran's alleged stressor regarding personal assault by a 
company commander occurred in 1971.  VA has a duty to assist 
the veteran in obtaining or confirming the unavailability of 
his active duty service treatment records that are not 
currently included in the record on appeal.  38 U.S.C.A. § 
5103A(c).  VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for a benefit under a law administered by the 
VA.  38 U.S.C.A. § 5103A.  Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  Thus, the RO 
should conduct a search for the Veteran's service treatment 
records and service personnel records from March 1971 to 
March 1973.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration (SSA) and 
request copies of any medical records 
used by that agency in making a 
determination on behalf of the veteran 
for SSA benefits purposes.  Any such 
records received should be associated 
with the veteran's claims folder.  If 
the search for such records has 
negative results, a statement to that 
effect should be placed in the 
veteran's claims folder.

2.	The RO should attempt to obtain all of 
the Veteran's service treatment records 
and service personnel records from the 
appropriate personnel department to 
include the National Personnel Records 
Center (NPRC) and the VA Records 
Management Center (RMC) for the period 
of active service from March 1971 to 
March 1973.  If no records are 
available, the RO should attempt to 
obtain records from any alternative 
source available.  If the records are 
still not available, obtain written 
confirmation of that fact.  If after 
the above steps have been taken and VA 
concludes that it is reasonably certain 
that further efforts to obtain the 
records would be futile, VA will 
provide the Veteran with notice of that 
fact as required under 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e) 
and allow an appropriate period of time 
for the veteran to respond.  The notice 
must contain the identity of the 
records VA was unable to obtain, an 
explanation of the efforts VA made to 
obtain the records, a description of 
any further action VA will take 
regarding the claim and a notice that 
the Veteran is ultimately responsible 
for providing the evidence.  The RO 
should also inform that Veteran that he 
can also provide alternative forms of 
evidence, such as statements from 
service comrades.  Associate all 
documents obtained with the claims 
file.

3.	Upon completion of the foregoing, and 
any other development deemed necessary, 
the Veteran's claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


